                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                 1:20-cv-1-MOC-WCM

MICHAEL JAMES GOSNELL,              )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                        ORDER
                                    )
GEORGE WASHINGTON [SIC] BUSH )
                                    )
                  Defendant.        )
___________________________________ )

        THIS MATTER comes before the Court on pro se Plaintiff’s “Motion for New Trial,”

(Doc. No. 18), which the Court construes as a motion for reconsideration of this Court’s prior

Order granting Defendant’s motion to dismiss. See (Doc. No. 16).

        Plaintiff’s motion is denied, as this Court correctly granted Defendant’s motion to

dismiss.

        IT IS, THEREFORE, ORDERED that:

        (1)      Plaintiff’s “Motion for New Trial,” (Doc. No. 18), is DENIED.

Signed: April 2, 2020




                                                 1
